Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,530,684. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claims recite A computer-implemented method, comprising: managing, by a software defined network (SDN) controller, OpenFlow rules stored on an OpenFlow network device having a ternary content addressable memory (TCAM), the OpenFlow rules including unreachable OpenFlow rules and reachable OpenFlow rules, wherein said managing step comprises: querying at least one OpenFlow rule from among the unreachable OpenFlow rules and the reachable OpenFlow rules on the at least one OpenFlow network device; determining whether any of the OpenFlow rules are reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable; and flushing the currently unreachable OpenFlow rules from the TCAM of the OpenFlow network device, and storing the flushed OpenFlow rules in a first non-TCAM.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claims 1-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,616,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claim sets recite a method, comprising: managing, by a software defined network (SDN) controller, OpenFlow rules stored on an OpenFlow network device having a ternary content addressable memory (TCAM), the OpenFlow rules including unreachable OpenFlow rules and reachable OpenFlow rules, wherein said managing step comprises: querying at least one OpenFlow rule from among the unreachable OpenFlow rules and the reachable OpenFlow rules on the at least one OpenFlow network device; determining whether any of the OpenFlow rules are reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable; and flushing the currently unreachable OpenFlow rules from the TCAM of the OpenFlow network device, and storing the flushed OpenFlow rules in a first non-TCAM; wherein said querying step queries the at least one OpenFlow rule using a single command; wherein said causing step comprises causing a flushing of all the unreachable OpenFlow rules from the TCAM; wherein the unreachable OpenFlow rules are flushed from the TCAM using a single command; wherein said causing step comprises configuring the OpenFlow device to auto-remove an OpenFlow rule when the OpenFlow rule becomes unreachable; wherein only certain selected OpenFlow rules or sets of OpenFlow rules are configured for auto-removal; .  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,530,684. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claims recite A system, comprising: at least one OpenFlow network device configured to store one or more OpenFlow rules in a ternary content addressable memory (TCAM), the OpenFlow network device being further configured to: respond to queries for at least one OpenFlow rule from among unreachable OpenFlow rules and reachable OpenFlow rules on the at least one OpenFlow network device; mark OpenFlow rules on the OpenFlow network device as reachable or unreachable, and flush the currently unreachable OpenFlow rules from the TCAM of the OpenFlow network device.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,530,684. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claims recite A system, comprising: at least one software defined network (SDN) controller for managing OpenFlow rules that include unreachable OpenFlow rules and reachable OpenFlow rules stored on at least one OpenFlow network device having a ternary content addressable memory (TCAM), the SDN being configured for: querying at least one of the OpenFlow rules on the at least one OpenFlow network device, determining whether an OpenFlow rule is reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable, and causing the removal of the currently unreachable rules from the at least one OpenFlow network device.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,616,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claim sets recite A system, comprising: at least one software defined network (SDN) controller for managing OpenFlow rules that include unreachable OpenFlow rules and reachable OpenFlow rules stored on at least one OpenFlow network device having a ternary content addressable memory (TCAM), the SDN being configured for: querying at least one of the OpenFlow rules on the at least one OpenFlow network device, determining whether an OpenFlow rule is reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable, and causing the removal of the currently unreachable rules from the at least one OpenFlow network device; wherein the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow network device to employ an auto-removal process that automatically removes an OpenFlow rule when the OpenFlow rule becomes unreachable.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 20140325649 A1) in view of Kommareddy et al. (Pub. No.: US 20080028467 A1), hereafter respectively referred to as Zhang and Kommareddy.  
	In regard to Claims 1 and 10, Zhang teaches A computer-implemented method, comprising: managing, by a software defined network (SDN) controller (A SDN controller (often referred to as a remote controller or controller) adds and removes flow-entries from a flow table, Para. 49.  SDN network 200 contains SDN controller 252, Para. 50, FIG. 2), OpenFlow rules stored on an OpenFlow network device (The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers, Para. 47) having a ternary content addressable memory (TCAM) (TCAMs (Ternary Content Addressable Memories) used in SDN switches, Para. 63), the OpenFlow rules including unreachable OpenFlow rules (Traffic anomalies can have a drastic impact on a customer or an end user even (e.g., service down due to misconfiguration of network devices), Para. 5-6) and reachable OpenFlow rules (Each flow entry contains a set of actions such as forwarding packets to a given port, Para. 47).  
	Zhang teaches, wherein said managing step comprises: querying at least one OpenFlow rule from among the unreachable OpenFlow rules and the reachable OpenFlow rules on the at least one OpenFlow network device (Method 600 starts with operation 602, where a SDN controller samples an entry of an assigned monitor set of an SDN switch at a sampling rate, Para. 83, FIG. 6).  
Zhang teaches determining whether any of the OpenFlow rules are reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable (The SDN switch provides requested traffic characteristics to the SDN controller. At operation 604, the SDN controller determines whether or not there is a traffic anomaly within the entry.  Para. 83, FIG. 6).  
Zhang teaches A non-transitory article of manufacture tangibly embodying a computer readable program which when executed causes a computer to perform the steps of claim 1 (The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., an end system, a network device). Such electronic devices store and communicate (internally and/or with other electronic devices over a network) code and data using computer-readable media, such as non-transitory computer-readable storage media.  Para. 106).  
Zhang fails to teach flushing the currently unreachable rules from the CAM of the network device, and storing the flushed rules in a first non-CAM.  
(Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Sansone since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Sansone to promote efficient usage of limited TCAM resources through utilization of slower memory types.  


In regard to Claim 16, Zhang teaches A system, comprising: at least one software defined network (SDN) controller (A SDN controller (often referred to as a remote controller or controller) adds and removes flow-entries from a flow table, Para. 49.  SDN network 200 contains SDN controller 252, Para. 50, FIG. 2) for managing OpenFlow rules that include unreachable OpenFlow rules (Traffic anomalies can have a drastic impact on a customer or an end user even (e.g., service down due to misconfiguration of network devices), Para. 5-6) and reachable OpenFlow rules (Each flow entry contains a set of actions such as forwarding packets to a given port, Para. 47) stored on at least one OpenFlow network device (The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers, Para. 47) having a ternary content addressable memory (TCAM) (TCAMs (Ternary Content Addressable Memories) used in SDN switches, Para. 63), the SDN being configured for: querying at least one of the OpenFlow rules on the at least one OpenFlow network device (Method 600 starts with operation 602, where a SDN controller samples an entry of an assigned monitor set of an SDN switch at a sampling rate, Para. 83, FIG. 6).  
Zhang teaches determining whether an OpenFlow rule is reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable (The SDN switch provides requested traffic characteristics to the SDN controller. At operation 604, the SDN controller determines whether or not there is a traffic anomaly within the entry.  Para. 83, FIG. 6).  
Zhang fails to teach causing the removal of the currently unreachable rules from the at least one network device.  
Kommareddy teaches causing the removal of the currently unreachable rules from the at least one network device (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Sansone since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be 


In regard to Claim 20, Zhang teaches further comprising the OpenFlow network device (The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers, Para. 47).  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kommareddy, and further in view of Sansone (Pub. No.: US 20100296486 A1), hereafter referred to as Sansone.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches said querying step.  
Zhang fails to teach said querying step queries the at least one OpenFlow rule using a single command.  
Sansone teaches said querying step queries the at least one OpenFlow rule using a single command (a handover from the first access point to the second access point is requested for the communication, preferably by the first node. In response to the handover request a first new address is determined for the first node at step 1202. In response to the determination step the first node notifies the address change to the second node, in step 1203.  Para. 66, FIG. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sansone with the teachings of Zhang in view of Kommareddy since Sansone provides a technique where sessions survive a handover due to changes in an IP address (see Sansone, paragraphs [0011—0015]), which can be introduced into the system of Zhang in view of Kommareddy to promote stability of network connections despite changes in network addressing.


Claims 3-6, 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kommareddy, and further in view of Kapoor (Pub. No.: US 20100296486 A1), hereafter referred to as Kapoor.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach a causing step comprises causing a flushing of all the unreachable OpenFlow rules from the TCAM.
Kapoor teaches a causing step comprises causing a flushing of all the unreachable OpenFlow rules from the TCAM (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  


In regard to Claim 4, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach the unreachable OpenFlow rules are flushed from the TCAM using a single command.
Kapoor teaches the unreachable OpenFlow rules are flushed from the TCAM using a single command (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 5, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach said causing step comprises configuring the OpenFlow device to auto-remove an OpenFlow rule when the OpenFlow rule becomes unreachable.
Kapoor teaches said causing step comprises configuring the OpenFlow device to auto-remove an OpenFlow rule when the OpenFlow rule becomes unreachable (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 6, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach only certain selected OpenFlow rules or sets of OpenFlow rules are configured for auto-removal.
Kapoor teaches only certain selected OpenFlow rules or sets of OpenFlow rules are configured for auto-removal (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 8, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches a device.  
Zhang fails to teach receiving a rule unreach notification from the OpenFlow network device when the OpenFlow rule becomes unreachable.
Kapoor teaches receiving a rule unreach notification from the OpenFlow network device when the OpenFlow rule becomes unreachable (In step 228, the BGP process detects that the TCP process has become unavailable, Para. 51, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 9, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches a device.  
Zhang fails to teach receiving a rule reach notification from the OpenFlow network device when the OpenFlow rule becomes reachable.
Kapoor teaches receiving a rule reach notification from the OpenFlow network device when the OpenFlow rule becomes reachable (If the re-learned route is marked as stale, the BGP process unmarks this route in the local RIB, Para. 61, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 17, as presented in the rejection of Claim 16, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by causing the at least one OpenFlow network device to flush the unreachable OpenFlow rules from the TCAM.
Kapoor teaches the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by causing the at least one OpenFlow network device to flush the unreachable OpenFlow rules from the TCAM (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 18, as presented in the rejection of Claim 16, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow network device to employ an auto-removal process that automatically removes an OpenFlow rule when the OpenFlow rule becomes unreachable.
Kapoor teaches the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow network device to employ an auto-removal process that automatically removes an OpenFlow rule when the OpenFlow rule becomes unreachable (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the .  


Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kommareddy, and further in view of Faucher et al. (Pub. No.: US 20080313339 A1), hereafter referred to as Faucher.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach said causing step comprises configuring the OpenFlow device to remove the OpenFlow rule from the TCAM and cache the OpenFlow rule in a non-TCAM memory when the OpenFlow rule becomes unreachable, and reload the OpenFlow rule into the TCAM when the OpenFlow rule becomes reachable.
Faucher teaches aid causing step comprises configuring the OpenFlow device to remove the OpenFlow rule from the TCAM and cache the OpenFlow rule in a non-TCAM memory when the OpenFlow rule becomes unreachable (when cache memory 17 is full, i.e., YES at step S3, then in step S5, storage system 40 can select a connection that has a low expected usage (e.g., marked as short lived, low number of messages, and/or longest time since used), and swap its connection information 30 out of cache memory 17 in exchange for connection information 30 for the matched connection, Para. 10, 19, 37, FIGS. 1, 2), and reload the (If connection information 30 is not in cache memory 17, i.e., NO at step S2, then flow passes to step S3 in which storage system 40 can determine if cache memory 17 is full and therefore requires a swap. If cache memory 17 is not full, i.e., NO at step S3, then in step S4, connection information 30 is stored in cache memory 17.  Para. 10, 19, 37, FIGS. 1, 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faucher with the teachings of Zhang since Faucher provides a technique that manages connection information in memory based on the expected usage of the corresponding connection (see Faucher, paragraph [0010]), which can be introduced into the system of Zhang to promote more efficient usage of network memories and result in faster traffic forwarding.

In regard to Claim 19, as presented in the rejection of Claim 16, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow network device to employ a re-use process that removes an OpenFlow rule from the TCAM and caches the OpenFlow rule in a non-TCAM memory when the OpenFlow rule becomes unreachable, and reloads the OpenFlow rule into the TCAM when the OpenFlow rule becomes reachable.
Faucher teaches the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow (when cache memory 17 is full, i.e., YES at step S3, then in step S5, storage system 40 can select a connection that has a low expected usage (e.g., marked as short lived, low number of messages, and/or longest time since used), and swap its connection information 30 out of cache memory 17 in exchange for connection information 30 for the matched connection, Para. 10, 19, 37, FIGS. 1, 2), and reloads the OpenFlow rule into the TCAM when the OpenFlow rule becomes reachable (If connection information 30 is not in cache memory 17, i.e., NO at step S2, then flow passes to step S3 in which storage system 40 can determine if cache memory 17 is full and therefore requires a swap. If cache memory 17 is not full, i.e., NO at step S3, then in step S4, connection information 30 is stored in cache memory 17.  Para. 10, 19, 37, FIGS. 1, 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faucher with the teachings of Zhang since Faucher provides a technique that manages connection information in memory based on the expected usage of the corresponding connection (see Faucher, paragraph [0010]), which can be introduced into the system of Zhang to promote more efficient usage of network memories and result in faster traffic forwarding.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 20140325649 A1) in view of Kapoor et al. (Pub. No.: US 20080031239 A1), hereafter respectively referred to as Zhang and Kapoor.  
In regard to Claim 11, Zhang teaches A system, comprising: at least one OpenFlow network device configured to store one or more OpenFlow rules (The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers, Para. 47) in a ternary content addressable memory (TCAM) (TCAMs (Ternary Content Addressable Memories) used in SDN switches, Para. 63), the OpenFlow network device being further configured to: respond to queries for at least one OpenFlow rule (SDN switch provides requested traffic characteristics to the SDN controller, Para. 83, FIG. 6) from among unreachable OpenFlow rules (Traffic anomalies can have a drastic impact on a customer or an end user even (e.g., service down due to misconfiguration of network devices), Para. 5-6) and reachable OpenFlow rules on the at least one OpenFlow network device (Each flow entry contains a set of actions such as forwarding packets to a given port, Para. 47).  
Zhang fails to teach mark rules on the network device as reachable or unreachable, and flush the currently unreachable rules from the Memory of the network device.  
(in step 224 the BGP process first stores the one or more routes in its local RIB, and then installs these routes in the global RIB, Para. 49, FIG. 2B.  The BGP process may simply change a status flag associated with the re-learned route in the Loc-RIB in order to indicate that this route is no longer stale, Para. 61, FIG. 2B) or unreachable (BGP peer marks as "stale" the routes in its Loc-RIB, Para. 8.  A "stale" route is a route that has been received over a BGP session that has since become unavailable, Para. 8.  In step 232 the BGP process marks as stale in the local RIB any routes that it has received from its BGP peer over the BGP session, Para. 56, FIG. 2B).  
Kapoor teaches flush the currently unreachable rules from the Memory of the network device (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B.  As part of operating in normal mode, the BGP process may remove from the Loc-RIB (and consequently from the global RIB and the FIB) any routes that are still marked as stale, Para. 63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  


Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kapoor, and further in view of Kommareddy et al. (Pub. No.: US 20080028467 A1), hereafter referred to as Kommareddy.  
	In regard to Claim 12, as presented in the rejection of Claim 11, Zhang in view of Kapoor teaches rules.  
Zhang fails to teach the currently unreachable flushed OpenFlow rules are stored in a first non-TCAM.  
Kommareddy teaches the currently unreachable flushed OpenFlow rules are stored in a first non-TCAM (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Kapoor since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Kapoor to promote efficient usage of limited TCAM resources through utilization of slower memory types.  

In regard to Claim 13, as presented in the rejection of Claim 11, Zhang in view of Kapoor teaches rules.  
Zhang fails to teach the at least one OpenFlow network device removes the unreachable OpenFlow rules using an auto-removal process that automatically removes an OpenFlow rule when the OpenFlow rule becomes unreachable.  
(Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Kapoor since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Kapoor to promote efficient usage of limited TCAM resources through utilization of slower memory types.  

In regard to Claim 14, as presented in the rejection of Claim 11, Zhang in view of Kapoor teaches rules.  
Zhang fails to teach the at least one OpenFlow network device removes the unreachable OpenFlow rules using a re-use process that removes an OpenFlow rule from the TCAM and caches the OpenFlow rule in a non-TCAM memory when the OpenFlow rule becomes unreachable, and reloads the OpenFlow rule into the TCAM when the OpenFlow rule becomes reachable.  
Kommareddy teaches the at least one OpenFlow network device removes the unreachable OpenFlow rules using a re-use process that removes an OpenFlow rule from the TCAM and caches the OpenFlow rule in a non-TCAM memory when the OpenFlow rule becomes unreachable, and reloads the OpenFlow rule into the TCAM (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Kapoor since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Kapoor to promote efficient usage of limited TCAM resources through utilization of slower memory types.  

In regard to Claim 15, as presented in the rejection of Claim 11, Zhang in view of Kapoor teaches rules.  
Zhang fails to teach a software defined network controller, and wherein (i) through (iii) are functions performed by the OpenFlow network device that are selectively enabled or disabled by the software defined network (SDN) controller.  
Kommareddy teaches a software defined network controller, and wherein (i) through (iii) are functions performed by the OpenFlow network device that are selectively enabled or disabled by the software defined network (SDN) controller (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Kapoor since Kommareddy provides a technique for 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Joshua Smith  
/J.S./  
3-11-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477